Exhibit 10.3
Sourcefire
9770 Patuxent Woods Drive
Columbia, MD 21046
410-423-1900
September 24, 2008
WSR, LLC
Attention: Mr. E. Wayne Jackson, III
Dear Wayne:
     This letter agreement (“Agreement”) sets forth the mutual agreement between
Sourcefire, Inc. (“Sourcefire”) and WSR, LLC (“You”) with respect to the matters
described below.
          1. Engagement. Sourcefire hereby engages You, and You hereby accept
such engagement (the “Engagement”) to perform such consulting and advisory
services as may be requested from time to time by me as Chief Executive Officer
(“CEO”) of Sourcefire. Among the services initially requested, You will:
(i) provide advice and counsel to me regarding my duties and responsibilities as
CEO; (ii) provide advice and counsel with respect to Sourcefire’s investor
relations activities and corporate strategy; and (iii) provide advice and
counsel with respect to Sourcefire’s employee relations. In providing such
services, we will agree on the appropriate work schedule necessary to accomplish
the requested services and desired results. You acknowledge that you are an
independent contractor for all purposes and that You will control the means,
methods, time, resources, and manner required to perform the services requested
from time to time. You agree to treat all payments made to You hereunder as
payments received by an independent contractor for all tax purposes and to pay
any and all taxes payable in connection with your engagement hereunder,
including, without limitation, all applicable income and self employment taxes.
          2. Compensation. In consideration of the consulting services to be
rendered by You hereunder, and in consideration of Your covenants and agreements
herein contained, Sourcefire hereby agrees to pay to You, for each month (or
partial month) during the term of this Engagement, a consulting fee of $10,000.
Payments made hereunder shall be paid on the last day of each month during the
term hereof.
          3. Term. Your Engagement hereunder shall commence on October 1, 2008
and end on September 30, 2009, unless earlier terminated upon (i) your death,
(ii) your Disability, (iii) your material breach of that certain Amended and
Restated Assignment of Inventions, Non-Disclosure, Non-Solicitation and
Non-Competition Agreement with Sourcefire (the “NDA”), or (iv) upon receipt by
either party of forty-five (45) days’ advance written notice from the other
party. For purposes of this Agreement, we agree that the term “Disability” shall
have the same meanings as under the Sourcefire 2007 Stock Incentive Plan and
that the terms and existence of this Agreement and Your Engagement shall be
deemed “Confidential Information” under the NDA.

 



--------------------------------------------------------------------------------



 



Mr. Jackson
September 24, 2008
Page 2 of 2
          4. General. All notices or other communications required or permitted
hereunder or necessary and convenient in connection herewith shall be in writing
and delivered in person or by express delivery service or postage prepaid first
class mail, return receipt requested, to the addresses of record first stated
above, or to such other addresses as you or Sourcefire may designate by notice
to the other. This Agreement and that certain NDA set forth the entire agreement
of Sourcefire and You with respect to the subject matter hereof and may not be
changed or amended except upon written amendment executed by each of Sourcefire
and You. This Agreement is to be governed under the internal laws of the State
of Maryland without regard to its choice of law provisions.
          If the terms of this Agreement are acceptable, please sign below and
return to my attention.

            Very truly yours,

SOURCEFIRE, INC.
      By:   /s/ John C. Burris         John C. Burris        Title:   Chief
Executive Officer        Date:   September 24, 2008     

          AGREED TO AND ACCEPTED:

WSR, LLC
      By:   /s/ E. Wayne Jackson III         E. Wayne Jackson, III       
Title:   Chief Executive Officer        Date:   September __, 2008       

 